DETAILED ACTION
Claims 1-19 are pending in the instant application. The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .

Electronic Communications
If the Applicant desires to communicate with the Examiner via electronic communications, Applicant must file a PTO/SB/439 “Authorization for Internet Communications in a Patent Application” via EFS Web and be entered into the record before the Examiner is allowed to use electronic communications. See MPEP 502.03. A PTO/SB/439 is available at www.uspto.gov/sites/default/files/ documents/sb0439.pdf

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claims 14-15, the claims recite the element of “the adjusted JQI”. There is no antecedent basis for “the adjusted 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-19 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three . If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
calculate a high-quality benchmark by calculating a weighted average in weekly wages for each of a plurality of industries based on the CES data

determine a first total count of high-quality jobs and a first total count of low-quality jobs based on a comparison between an average weekly wage of each industry and the high-quality benchmark

calculate a preliminary JQI by dividing the first total count of high-quality jobs by the first total count of low-quality jobs

These steps are abstract in nature because they are directed towards the mathematical calculations associated with determining a numerical index to assess the overall state of a job market. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If 
determine a first total count of high-quality jobs and a first total count of low-quality jobs based on a comparison between an average weekly wage of each industry and the high-quality benchmark

calculate a preliminary JQI by dividing the first total count of high-quality jobs by the first total count of low-quality jobs

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as evaluating a group of jobs based upon salary information. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
a non-transitory computer readable medium

a processor configured to:

send a query, over a network, to a remote data server to retrieve monthly current employment survey (CES) data

store the retrieved CES data in the non- transitory computer readable medium

output for display, over the network, on a user device, the calculated preliminary JQI

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements simply recite computer hardware (a 
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 123-127 and fig 1.  
As discussed above, these additional elements either simply recite the usage of computer components or only add 
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above.

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-19 are not patent eligible under the Alice/Mayo analysis. 

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tal, “Job Quality – Not What it Used To Be” (Canadian Employment Quality Index, June 10, 2013), in view of Tommey, US 2006/0195346.
NOTE: Bold text is unamended claim language
 Bold underlined text is amended claim language.

AS TO CLAIM 1 
A system for generating a job quality index (JQI) that represents quality of U.S. jobs, comprising:
a non-transitory computer readable medium; and
a processor configured to:
Tal does not explicitly teach a computer embodiment, as it is a research paper directed to reporting research results. However, Tommey teaches a computer server embodiment (figs 1-2).

send a query, over a network, to a remote data server to retrieve monthly current employment survey (CES) data; 
store the retrieved CES data in the non-transitory computer readable medium;
Tal does not explicitly teach querying for data over a network. However, Tommey teaches a network embodiment (figs 1-2), teaches concerning employment data databases (figs 3-5), and teaches (paragraph 5) updating employment data from government agencies (such as the Bureau of Labor Statistics which releases CES data) and (paragraphs 11 and 60) teaches various periodicities of analysis, including monthly.

calculate a high-quality benchmark by calculating a weighted average in weekly wages for each of a plurality of industries based on the CES data;
Tal (page 2, top of column 1) teaches a weighted ratio of employment in “higher paying” and “lower paying” jobs, defined by analysing the median wages for 100 industry categories. 
Tal does not explicitly teach what the benchmark dividing line is between “high-paying” and “low-paying” jobs, but one having ordinary skill in the art at the time of the application understands that such a benchmark can be based on this weighted analysis, as income is a continuum and thus the dividing line 

determine a first total count of high-quality jobs and a first total count of low-quality jobs based on a comparison between an average weekly wage of each industry and the high-quality benchmark;
calculate a preliminary JQI by dividing the first total count of high-quality jobs by the first total count of low-quality jobs;
Tal (page 2, bottom of column 2) teaches analyzing the number of high-paying jobs compared to the number of low-paying jobs. This ratio of high-paying jobs to low-paying jobs is the preliminary JQI of the instant application as it is functionally the same, being a comparison of the number of good jobs to the number of bad jobs.

output for display, over the network, on a user device, the calculated preliminary JQI.
Tal does not teach, but Tommey teaches output devices to display results (figs 1-2).

STATEMENT CONCERING THE COMBINATION:
Tal is directed towards conducting and relaying the results of economic analysis. Tommey is directed towards a computer embodiment to conduct such economic analysis. As such, they are complementary arts. It would be obvious to one skilled in the art at the time of the invention to combine the type of economic analysis of Tal with methods of conducting economic analysis of Tommey.  The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

AS TO CLAIM 2 (of 1) 
wherein the processor adjusts the high-quality benchmark on a monthly basis based on monthly CES data retrieved from the remote data server.
Tal does not explicitly teach what the benchmark dividing line is between “high-paying” and “low-paying” jobs, but one having ordinary skill in the art at the time of the application understands that such a benchmark can be based on this weighted analysis, as income is a continuum and thus the dividing line between “good” and “bad” income can be selected by the researcher.


AS TO CLAIM 3 (of 2) 
wherein the processor compares a weekly wage of each industry for a month to the adjusted high-quality benchmark for the month to determine whether the industry's jobs are high or low quality.
Tal (page 2, top of column 1) teaches a weighted ratio of employment in “higher paying” and “lower paying” jobs, defined by analysing the median wages for 100 industry categories. 
Tal does not explicitly teach what the benchmark dividing line is between “high-paying” and “low-paying” jobs, but one having ordinary skill in the art at the time of the application understands that such a benchmark can be based on this weighted analysis, as income is a continuum and thus the dividing line between “good” and “bad” income can be selected by the researcher. One having ordinary skill in basic math (a lower level of skill than the level of ordinary skill in the art of economic analysis) understands that a wage being higher than the 

AS TO CLAIM 4 (of 3) 
wherein the processor determines that an industry's jobs are low quality when the industry's weekly wage for the month is below the adjusted high-quality benchmark for the month.
Tal (page 2, top of column 1) teaches a weighted ratio of employment in “higher paying” and “lower paying” jobs, defined by analysing the median wages for 100 industry categories. 
Tal does not explicitly teach what the benchmark dividing line is between “high-paying” and “low-paying” jobs, but one having ordinary skill in the art at the time of the application understands that such a benchmark can be based on this weighted analysis, as income is a continuum and thus the dividing line between “good” and “bad” income can be selected by the researcher. One having ordinary skill in basic math (a lower level of skill than the level of ordinary skill in the art of economic analysis) understands that a wage being lower than the quality benchmark for wages makes that job a low-quality job.

AS TO CLAIM 5 (of 3) 
wherein the processor determines that an industry's jobs are high quality when the industry's weekly wage for the month is above the adjusted high-quality benchmark for the month.
Tal (page 2, top of column 1) teaches a weighted ratio of employment in “higher paying” and “lower paying” jobs, defined by analysing the median wages for 100 industry categories. 
Tal does not explicitly teach what the benchmark dividing line is between “high-paying” and “low-paying” jobs, but one having ordinary skill in the art at the time of the application understands that such a benchmark can be based on this weighted analysis, as income is a continuum and thus the dividing line between “good” and “bad” income can be selected by the researcher. One having ordinary skill in basic math (a lower level of skill than the level of ordinary skill in the art of economic analysis) understands that a wage being higher than the quality benchmark for wages makes that job a high-quality job.

AS TO CLAIM 6 (of 1) 
wherein the remote data server is a data server provided by the U.S. Bureau of Labor Statistics.
Neither Tal nor Tommey explicitly teach concerning data from the U.S. Bureau of Labor Statistics. However, Tommey teaches (paragraph 5) updating employment data from government 

AS TO CLAIM 7 (of 1) 
send a query to the remote data server to retrieve an annual National Compensation Survey (NCS);
Tal does not explicitly teach querying for data over a network. However, Tommey teaches a network embodiment (figs 1-2), teaches concerning employment data databases (figs 3-5), and teaches (paragraph 5) updating employment data from government agencies (such as the Bureau of Labor Statistics which releases CES data) and (paragraphs 11 and 60) teaches various periodicities of analysis, including annually.

recalculate the preliminary JQI to incorporate annual changes in subsector wage cohorts reported in the NCS.
Tal (page 2, bottom of column 2) teaches analyzing the number of high-paying jobs compared to the number of low-paying jobs. This ratio of high-paying jobs to low-paying jobs is the preliminary JQI of the instant application as it is functionally the same, being a comparison of the number of good jobs to the number of bad jobs.


AS TO CLAIM 8 (of 1) 
send a query to the remote data server to retrieve annual occupational employment statistics survey data;
Tal does not explicitly teach querying for data over a network. However, Tommey teaches a network embodiment (figs 1-2), teaches concerning employment data databases (figs 3-5), and teaches (paragraph 5) updating employment data from government agencies (such as the Bureau of Labor Statistics which releases CES data) and (paragraphs 11 and 60) teaches various periodicities of analysis, including annually.

filter the annual occupational employment statistics survey data to only include major occupations within each industry.
Tal (page 2, top of column 1) teaches a weighted ratio of employment in “higher paying” and “lower paying” jobs, defined by analysing the median wages for 100 industry categories. This focus on a limited number of industry categories is a teaching similar to what one having ordinary skill in the art at the time of the application would understand as necessary data preconditioning. This preconditioning reads on the filtering of the instant application as they are both directed towards removing outliers to ensure more accurate analysis. 

s 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tal, “Job Quality – Not What it Used To Be” (Canadian Employment Quality Index, June 10, 2013), in view of Tommey, US 2006/0195346, in further view of Carre, “America’s Biggest Low-wage Industry: Continuity and Change in Retail Jobs” (Center for Social Policy Publications, Paper 22).
AS TO CLAIM 9 (of 8) 
identify a flip category of industries from the filtered annual occupational employment statistics survey data, wherein each industry in the flip category has a high propensity of flipping above and below the high-quality benchmark, and wherein each industry in the flip category has at least one million employees;
Neither Tal nor Tommey teach concerning flip categories. However, Carre teaches the concept of a flip category (Section III, page 9 and Section IV, B) Compensation, page 16) teaches in detail how differing subsectors of the retail economy have changed from being acceptable employment to being low-quality jobs. Based on this idea that a job description itself can change in its quality over time, it would be obvious to one having ordinary skill in the art at the time of the application to include analysis to see if job categories are changing their job quality. The motivation is to accommodate analysis for sea-

collect annual wage data from the filtered annual occupational employment statistics survey data for each occupation in the flip category;
convert the collected annual wage data into weekly wage for each occupation.
Tal does not explicitly teach querying for data over a network. However, Tommey teaches a network embodiment (figs 1-2), teaches concerning employment data databases (figs 3-5), and teaches (paragraph 5) updating employment data from government agencies (such as the Bureau of Labor Statistics which releases CES data) and (paragraphs 11 and 60) teaches various periodicities of analysis, including annually.

AS TO CLAIM 10 (of 9) 
calculate a second high-quality benchmark by determining a monthly average of the high-quality benchmark of twelve months;
compare the converted weekly wage to the second high-quality benchmark;
determine a second total count of high-quality jobs and a second total count of low-quality jobs within the flip category based on a comparison between the converted weekly wage and the high-quality benchmark.
This second high-quality benchmark constitutes an assessment of the movement of the dividing line between high-quality and low-quality jobs in a given job category. As such, it represents a meta-analysis of the change or drift in the overall job quality of the jobs in that category.
The teachings of Tal and Tommey above concerning the analysis of a static benchmark can be applied to this data concerning a variable benchmark, as it represents a second order analysis of change-of-change analysis.

AS TO CLAIM 11 (of 10) 
calculate a percentage of high-quality jobs for each flip category by dividing the second total count of high-quality jobs by a total number of jobs;
multiply the calculated percentage of high-quality by employment data provided by the CES data for each flip category;
sort employment numbers for each flip industry found in the CES into high or low quality.
This second high-quality benchmark constitutes an assessment of the movement of the dividing line between high-quality and low-quality jobs in a given job category. As such, 
The teachings of Tal and Tommey above concerning the analysis of a static benchmark can be applied to this data concerning a variable benchmark, as it represents a second order analysis of change-of-change analysis.

Allowable Subject Matter
Claim 13 would be allowable, notwithstanding the rejection under 35 USC 101 set forth in this Office action.
Claims 12 and 14-19 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, again notwithstanding the rejection under 35 USC 101 set forth in this Office action.

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);

(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may 

/Leland Marcus/
Primary Examiner
Art Unit 3623